Order entered November 30, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01303-CV

                                JOHN WILLIAMS, Appellant

                                                V.

                                  DART TRANSIT, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-00720-B

                                           ORDER
       Before the Court is John Williams’s November 20, 2015 “Motion for Civil Rights 3/5 of

a person’s rights,” which we construe as a Motion for Rehearing of our November 13, 2015

order denying Williams’s request to participate in oral argument. As noted in our previous

November 13, 2015 and November 16, 2015 orders, the Court has determined oral argument will

not significantly aid it in determining the legal and factual issues presented in this appeal.

Accordingly, we DENY Williams’s November 20, 2015 motion for rehearing.            No further

motions pertaining to a request by Williams to present oral argument at the January 19, 2016

submission of this appeal will be entertained by the Court.


                                                      /s/     ROBERT M. FILLMORE
                                                              PRESIDING JUSTICE